DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (U.S. PGPUB. 2014/0241978 A1).
INDEPENDENT CLAIM 19:
Regarding claim 19, Yamazaki et al. ‘978 teach a film of an oxide of In, Ga, and Zn, having a spinel crystalline phase, wherein In, Ga, and Zn represent together at least 95 at% of the elements 5 other than oxygen, In represents from 0.6 to 44 at% of In, Ga, and Zn, Ga represents from 22 to 66 at% of In, Ga, and Zn, and Zn represents from 20 to 46 at% of In, Ga, and Zn. (Paragraphs 0490-0502; Table 2)  The atomic percent ratio of In to Ga being from 0.51 to 1.96 is taught by Yamazaki et al. ‘978 because Yamazaki et al. ‘978 at paragraph 0502 teach that the ratio of the In:Ga:Zn is 1:1:1.  
DEPENDENT CLAIM 20:
Regarding claim 20, Yamazaki et al. ‘978 teach an electronic device comprising: the film of Claim 19, or an element obtained by patterning the film of Claim 19. (Paragraph 0041 - i.e. transistor)
DEPENDENT CLAIM 21:
	Regarding claim 21, Yamazaki et al. ‘978 teach wherein In represents from 30 to 35 at% of In, Ga, and Zn, Ga represents from 30 to 35 at% of In, Ga, and Zn, and Zn represents from 30 to 35 at% of In, Ga, and Zn.  (See Paragraph 0502)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (U.S. PGPUB. 2014/0241978 A1) in view of Yamazaki et al. (U.S. Pat. 8,129,719), Takenaka et al. “Influence of deposition condition on electrical properties of a-IGZO films deposited by plasma-enhanced reactive sputtering”, Journal of Alloys and Compounds (Available on line September 2018), pp. 642-649, and Tsuji et al. (JP 2014-192264).
INDEPENDENT CLAIM 1:
Regarding claim 1, Yamazaki et al. ‘978 teach a method for forming a film of an oxide of In, Ga, and Zn, having a spinel crystalline phase, the method comprising: providing a substrate in a chamber; 5 providing a sputtering target in the chamber, the sputtering target comprising an oxide of In, Ga, and Zn, wherein: In, Ga, and Zn represent together at least 95 at% of elements other than oxygen in the sputtering target, In represents from 0.6 to 44 at% of In, Ga, and Zn in the 10 sputtering target, Ga represents from 22 to 66 at% of In, Ga, and Zn in the sputtering target, and Zn represents from 20 to 46 at% of In, Ga, and Zn in the sputtering target; and forming a film on the substrate, the substrate being at a temperature of from 125°C to 250°C, by sputtering the sputtering target with a sputtering gas comprising Oz, the sputtering being performed at a sputtering power of at least 200 W. (Paragraphs 0490-0502)
The difference between Yamazaki et al. ‘978 and claim 1 is that pulsed DC reactive magnetron sputtering is not discussed (Claim 1), utilizing a sputtering power of at least 300 W is not discussed (Claim 1) and utilizing a frequency of from 10 kHz to 1 MHz is not discussed (Claim 1).
Regarding utilizing pulsed DC reactive magnetron sputtering (Claim 1), Yamazaki et al. ‘719 teach wherein the sputtering is pulsed DC reactive magnetron sputtering. (Column 16 lines 16-38; Column 33 lines 14-20, lines 27-31)
Regarding utilizing a sputtering power of at least 300 W (Claim 1), Yamazaki et al. teach utilizing a power of 200 W for producing the film.  (Paragraph 0492)  200 W is close to 300 W and is held to be obvious because the two powers would have been expected to produce a film having the same properties.  (See MPEP 2144.05 - A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948);  Furthermore, Takenaka et al. teach utilizing at least 500 W for depositing an IGZO film. (See page 643)
Regarding utilizing a frequency of from 10 kHz to 1 MHz (Claim 1), Tsuji et al. teach utilizing 100 kHz. (Paragraph 0025)
DEPENDENT CLAIM 2:
Regarding claim 2, Yamazaki et al. ‘978 teach wherein: In represents from 2 to 40 at% of In, Ga, and Zn in the sputtering target, Ga represents from 25 to 55 at% of In, Ga, and Zn in the sputtering target, and Zn represents from 23 to 43 at% of In, Ga, and Zn in the sputtering 25 target. (Paragraphs 0490-0502)
DEPENDENT CLAIM 3:
Regarding claim 3, Yamazaki et al. ‘978 teach wherein: In represents from 10 to 40 at% of In, Ga, and Zn in the sputtering target, Ga represents from 30 to 50 at% of In, Ga, and Zn in the sputtering 30 target, and Zn represents from 27 to 40 at% of In, Ga, and Zn in the sputtering target. (Paragraphs 0490-0502)
DEPENDENT CLAIM 4:
Regarding claim 4, Yamazaki et al. ‘978 teach wherein the In, Ga, and Zn in the sputtering target represent together at least 99 at% of elements other than oxygen in the sputtering target. (Paragraphs 0490-0502)
DEPENDENT CLAIM 5:
Regarding claim 5, Yamazaki et al. ‘978 teach wherein the In, Ga, and Zn in the sputtering target represent together at least 99.9 at% of elements other than oxygen in the sputtering target. (Paragraphs 0490-0502)



DEPENDENT CLAIM 6:
Regarding claim 6, Yamazaki et al. ‘978 teach wherein the In, Ga, and Zn in the sputtering target represent together at least 99.95 at% of elements other than oxygen in the sputtering target.
DEPENDENT CLAIM 7:
Regarding claim 7, Yamazaki et al. ‘978 teach wherein an atomic percent ratio of In to Ga in the sputtering target is from 0.51 to 1.96. (Paragraphs 0501, 0502)
DEPENDENT CLAIM 8:
Regarding claim 8, Yamazaki et al. ‘978 teach wherein an atomic percent ratio of In to Zn in the sputtering target is from 0.5 to 2.2. (Paragraphs 0490-0502)
DEPENDENT CLAIM 9:
Regarding claim 9, Yamazaki et al. ‘978 teach wherein an atomic percent ratio of Ga to Zn in the sputtering target is from 0.5 to 2.2. (Paragraphs 0490-0502)
DEPENDENT CLAIM 12 AND 13:
	The difference not yet discussed is wherein the sputtering power is at least 400 W (Claim 12) or at least 500 W (Claim 13).
	Regarding claims 12, 13, Takenaka et al. teach utilizing at least 500 W for depositing an IGZO film. (See page 643)
DEPENDENT CLAIM 14:
The difference not yet discussed is wherein a sputtering gas flow comprises at least 80% of oxygen with a balance of the sputtering gas flow comprising an inert gas.
Regarding claim 14, Yamazaki et al. “719 teach a sputtering gas flow comprises at least 80% of oxygen with a balance of the sputtering gas flow comprising an inert gas. (Column 16 lines 16-38)
DEPENDENT CLAIM 15:
The difference not yet discussed is wherein a sputtering gas flow comprises at least 85% of oxygen with a balance of the sputtering gas flow comprising an inert gas.
Regarding claim 15, Yamazaki et al. “719 teach wherein a sputtering gas flow comprises at least 85% of oxygen with a balance of the sputtering gas flow comprising an inert gas. (Column 16 lines 16-38)
DEPENDENT CLAIM 16:
Regarding claim 16, Yamazaki et al. ‘978 teach wherein the substrate is at a temperature of from 150 to 230°C. (Paragraphs 0493-0502)
DEPENDENT CLAIM 17:
Regarding claim 17, Yamazaki et al. ‘978 teach wherein in step c the substrate is at a temperature of from 175 to 220 °C. (Paragraphs 0493-0502)
DEPENDENT CLAIM 18:
Regarding claim 18, Yamazaki et al. ‘978 teach wherein the spinel crystalline phase is of a space group Fd3m. (Table 2)
The motivation for utilizing the features of Yamazaki et al. ‘719 is that allows for forming the film with excessive oxygen. (Column 16 lines 16-38)
The motivation for utilizing the features of Takenaka et al. is that it allows for depositing IGZO films. (Page 643)
The motivation for utilizing the features of Tusji et al. is that it allows for preventing abnormal discharge. (Paragraph 0003)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yamazaki et al. by utilizing the features of Yamazaki et al. ‘719, Takenaka et al. and Tusji et al. because it allows for depositing IGZO films that have excessive oxygen and preventing abnormal discharge.
Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.
In response to the argument that one of ordinary skill in the art would not utilize the process conditions (i.e. power) set forth in Takenaka et al. to produce the films in Yamazaki et al. because Yamazaki et al. produce films that have a crystalline phase whereas Takenaka et al. do not have a crystalline phase, it is argued that Yamazaki et al. teach utilizing a power of 200 W for producing the film.  (Paragraph 0492)  200 W is close to 300 W and is held to be obvious because the two powers would have been expected to produce a film having the same properties and the power range is optimizable.  (See MPEP 2144.05 - A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948))  Furthermore Applicant has not shown the criticality for power at 300 W versus 200 W.  Furthermore it is argued that Takenaka teach utilizing a power that is within Applicant’s range and even though Takenaka is depositing amorphous films one of ordinary skill in the sputtering art would look to known sputtering conditions to carry out the sputtering process.  
In response to the argument that one of ordinary skill in the art would not utilize the process conditions set forth in Tsuji (i.e. dc pulsed reactive sputtering with specified frequency) to produce the films in Yamazaki et al. because Yamazaki et al. produce films that have a crystalline phase whereas Tsuji do not have a crystalline phase, it is argued that Yamazaki et al. teach utilizing sputtering to produce their films.  One of ordinary skill in the art would look to Tusji et al. to utilize pulsed DC reactive sputtering with a pulse frequency in order to prevent abnormal discharge.  Whether one of ordinary skill in the art deposit crystalline or amorphous films utilizing the frequency and pulsed DC discharge of Tsuji et al. would prevent abnormal discharge which causes damage to the target and to the film (i.e. crystalline or amorphous films).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
July 15, 2022